Title: To James Madison from James Wattson, 10 February 1796
From: Wattson, James
To: Madison, James


Respectd. Sir.
Liverpooll 10 feby 1796
The high Esteem & regard I have for you Makes Me trouble you, with this peice of Information which perhaps you already have Viz: That all Linnen Cloth Cotton Cloth, Tykes, Checks—&c. have a Bounty granted by Government of Britain of one penny half penny ⅌ yard of 36 Inches—they draw back also the Excise for Instance printed Cottons draw back the Excise Duty of 3d ⅌. yd. & also a Bountie of one penny half penny ⅌. yd. for the cloth so that they draw back on being Exported four pence half penny ⅌ yard one penny half penny of which is a Bounty—this Bounty of one penny half penny ⅌. yd. is Confined to Goods below One shillg & Six pence ⅌ yard. Saill Cloth has a Bounty of Two pence ⅌ yard & Gun powder of four shillg & Six pence ⅌ 100 ℔. weight. Even our Grain in Britain has a Bounty. As no other Nation grants Bountys on their Manufacters exported, this is the Reason of Great Britain enjoying Such a trade & of British Goods Cuting out the Goods of all other Nations at your Market.
The above is I think a full answer to Your Letter—and I hope will Convince of what I formerly asserted that Britains would keep the principall Imports of Goods into America in their own hands. I am Respected Sir yr. he. Set.
Jas. Wattson
